Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.	
Formal Matters
Applicant's response, filed 12 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1-3, 5, 9, 11-13, 15, 18-28 are currently pending and have been examined.
Claims 1 and 11 have been amended.
Claims 4, 6-8, 10, 14, and 16-17 have been canceled.
Claims 23-28 have been newly added.
Claims 1-3, 5, 9, 11-13, 15, 18-28 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 26 April 2016 claiming benefit to Provisional Application 62/327,743.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a-b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 9, 11-13, 15, 18-28 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01).
Claims 1 and 11 recite, in part, using a second score to determine a match between the input and each populated template that, read in light of the specification, fail to adequately disclose the method of determining a match between an input and a populated template. The disclosure teaches on matching unstructured data input values to predetermined structured data values for a plurality of data fields (Detailed Description on p. 10 line 26 - p. 11 line 2) to determine a second structured data input values. However, the disclosure fails to teach how either input types may match to a template, but instead teaches on a hierarchical term by term assessment (p. 6 lines 9-33 and p. 9 line 1 – p. 12 line 2). The disclosure indicates that “the utterance and the ROI is matched against the entire template after filling-in or populating the template with the data elements obtained… wherein said data elements may be coded data elements” (p. 11 lines 5-8), and “the utterance and the ROI… is matched against the populated template,… 
Furthermore, claims 23, 24, 27, and 28 further limit the second score selection as either a vector dot product score of 1 or closest to 1 or an output of a deep learning neural network. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. While one having ordinary skill in the art would know how to calculate a dot product from two numerical vectors, it is unclear how one would calculate a dot product between two string vectors - the ROI term vector and the template term vector (p. 10 lines 23-24). There is no discussion in the specification or representation in the drawings that would demonstrate how one would calculate an algebraic operation using string vectors. The specification only provides examples of the dot product of a “perfect match” as equaling one and those not matching as “not an exact match” unequal to one. Furthermore, the disclosure fails to teach on the template score being associated with a vector dot product score of 1 or closest to 1. highest score – there is no indication that the scoring system is limited to a 0-1 scale wherein the highest score would be synonymous to a score closest to 1. The same issue persists with the first score – wherein a dot product is determined using string vectors – the utterance and ROI inputs and the structured data elements. 
Claims 25 and 28 recite wherein the output is from the highest deep learning neural network. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. There is no discussion in the disclosure of a “highest” deep learning neural network – only the selection of a template based on a highest score wherein the score may be determined by a neural network (p. 11 lines 25-26 and p. 12 lines 19-30). 

Claims 1-3, 5, 9, 11-13, 15, 18-28 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 recite in part for each template in the database, using a first score to determine a match between each of the subset of image data and the voice data to terms of the structured data set; selecting the terms of the structured data set based on the score; populating the templates in the database with the selected terms; using a second score to determine a match between the input and each populated template. The claims are unclear as to what input is represented in the second score. The generic term “input” is used previously in the claim to represent the collected voice and image data, however, the claim language seems to indicate that the input represented by the second score is the selected terms from the structured data set. Therefore the metes and bounds of what is included or excluded in the match between the input and each populated template for the second score is unclear. Furthermore, it is unclear how either the collected input or the selected structured data terms could match a populated template as discussed above.
a second score to determine a match between the input and each populated template to be any score that represents a match between the collected input and the selected structured data terms to either the template or the template data element types. Dependent claims 2, 3, 5, 9, 12, 13, 15, 18-28 do not remedy the indefiniteness issues of claim 1 and 11.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claims 23, 24, 27, and 28 further limit the first and second score selection as either a vector dot product score of 1 or closest to 1 or an output of a deep learning neural network without indicating the manner in which a score may be selected from a dot product or an output of a deep learning neural network. There is no discussion in the specification or representation in the drawings that would demonstrate how one would calculate an algebraic operation using string vectors. Additionally, the specification only provides examples of the dot product of a “perfect match” as equaling one and those not matching as “not an exact match” unequal to one. Furthermore, the disclosure fails to teach on the template score being associated with a vector dot product score of 1 or closest to 1. While the disclosure does discuss populating the template with the highest score – there is no indication that the scoring system is limited to a 0-1 scale wherein the highest score would be synonymous to a score closest to 1. Examiner is unable to provide a reasonable interpretation claims 23, 24, 27, and 28.
Claims 25 and 28 recite wherein the output is from the highest deep learning neural network.  There is no discussion in the disclosure of a “highest” deep learning neural network – only the selection of a template based on a highest score wherein the score may be determined by a neural network (p. 11 lines 25-26 and p. 12 lines 19-30). While applicant may act as his or her own lexicographer to specifically define a term of a claim, the written description must clearly define the claim term and set forth the definition so as to put one reasonably skilled in the art on notice that the applicant intended definition. The term is indefinite because the specification does not clearly redefine the term. Examiner will interpret highest deep learning neural network as any deep learning neural network performing the same function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 9, 11-13, 15, 18-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-3, 5, 9, 11-13, 15, 18-28 are drawn to a method or a system, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites, in part, a method for producing at least one information component of a medical report in part performing the steps of analyzing the gaze data to determine a subset of image data that defines a region of interest within the medical image; combining the image data, the subset of image data, and the voice data into an input; comparing the input to a database of templates to select a template from the database, each template comprising a structured data set of terms, the comparing step further comprising the steps of; for each template in the database, using a first score to determine a match between each of the subset of image data and the voice data to terms of the structured data set; selecting the terms of the structured data set based on the score; populating the templates in the database with the selected terms; using a second score to determine a match between the input and each populated template; and selecting the populated template that best matches the input. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for metal processes using a computer as a tool to perform the mental process).

Independent claim 11 recites, in part, a system for producing at least one information component of a medical report in part performing the steps analyze the gaze data and the voice data, wherein the gaze data identifies a region of interest and the voice data provides additional information corresponding to the region of interest; combine the gaze data, the image data set, and the voice data into an input; comparing the input to a database of templates to select a template from the database, each template comprising a structured data set of terms, the comparing step further comprising the steps of: for each template in the database, using a first score to determine a match between each of the subset of image data and the voice data to terms of the structured data set; selecting the terms of the structured data set based on the score; populating the templates in the database with the selected terms; using a second score to determine a match between the input and each populated template; and selecting the populated template that best matches the input. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally 
Independent claim 11 also recites, in part, access an image data set from a database, the image data set including a plurality of medical images; select a medical image; output at least one view of a selected medical image; collect gaze data of the user; receive voice data of the user; and display the selected populated template. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 11 recite a display device. The specification defines the display device as a monitor, touch screen, or any other computer peripheral device capable of entering and/or viewing data (Detailed Description on p. 33 lines 22-23). The use of a display device, in this case to display medical images and display the template, only recites the display device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).

Claims 1 and 11 recite a processor. The specification defines the processor as either a special purpose or a general-purpose digital signal processor device that processes certain information (Detailed Description on p. 35 lines 6-8). The use of a processor, in this case to implement the program code of the claimed invention, only recites the processor as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 and 11 recites collecting and receiving gaze data using a first input device and receiving voice data of the user from a second input device. The specification defines the input devices as any standard input devices – such as a mouse, keyboard, touch-screen, any other user interface (Summary on p. 6 lines 7-8), a microphone, a keyboard, or a mouse (Detailed Description on p. 18 lines 27-28), microphones, touch sensors, or eye tracking devices (Detailed Description on p. 34-35) wherein the device descriptions are provided as exemplary technology. The use of an input device, in this case to receive user based data, only 
Claim 1 recited displaying on a display device the selected populated template. Claim 11 recites display the populated template on the display device. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 11 recite a display device.
Claims 1 and 11 recite collecting and receiving gaze data using a first input device.
Claims 1 and 11 recite receiving a second input from a second input device.
Claim 11 recites a non-transient, non-volatile memory.
Claim 1 recites one or more non-transitory computer-readable mediums.
Claims 1 and 11 recite a processor. 
Claim 1 and 11 recites collecting and receiving gaze data using a first input device and receiving voice data of the user from a second input device. 

Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 1 recited displaying on a display device the selected populated template. Claim 11 recites display the populated template on the display device. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
the analyzing step further comprising the step of: detecting patterns of visual fixations and saccades of the user.
Claim 3 recites locating clinical information corresponding to the region of interest the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and displaying on the display device the clinical information in the selected template. 
Each of these steps of the preceding dependent claims 2 and 3 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 5 recites wherein the voice data comprises an utterance spoken by the user that is converted to text by speech recognition software. The use of speech recognition software, in this case to convert speech to text, only recites the software as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, the use of speech recognition software to convert speech to text is considered well-understood, routine, and conventional. This position is supported by Rao (US Patent Pub No 2005/0216272)(see Background in ¶ 0003 teaching on the state of the art for speech to text software)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). 
Claims 9, 19, and 20 include machine learning (on the local device or shared over a federated network) to process the images, which is well-understood, routine, and conventional. This position is supported by (1) Skripack et al., Creating a data exchange strategy for radiotherapy research: Towards federated databases and anonymised public datasets, 113(3) Radiotherapy and Oncology 303-309 (Dec. 2014); (2) Cootes and Taylor, Statistical models of appearance for medical image analysis and computer vision, Medical Imaging 2001 235-248 (2001); and (3) Tourassi et al., Investigating the link between radiologists' gaze, diagnostic decision, and image content, 20(6) J of the American Med Informatics Ass 1067-1075 (June 13, 2013). 
Claim 12 recites wherein said first input device is a device for tracking movement of a user's eyes. The Specification does not require specific structure for the device, but provides exemplary options that may be implemented. The use of a user eye movement tracking device, in this case to track eye movements, only recites the device as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The use of an eye tracking device to track the movement of a user’s eyes is considered well-understood, routine, and conventional. This position is supported by Aleem et al. (US Patent App No 2017/0115483)(see the Abstract teaching on the conventionality of camera-based eye tracking devices)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry).
Claim 13 recites locate clinical information corresponding to the region of interest, the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and wherein the at least one descriptive element includes the clinical information. Each of these steps only serve to further limit or specify the features of independent claim 11, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 15 recites wherein said second input device is a microphone. This element is only recited as a tool for generic data input into the system. The microphone therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”). 
Claim 18 recites the system of claim 11, further comprising a speaker, wherein the at least one information component is communicated audibly through the speaker. The speaker is only recited as a tool which only serves as an output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known device) and is therefore not a practical application of the recited judicial exception. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claims 21 and 22 recite wherein image data comprises one or more selected from the group: image projection data, anatomy data, functional parameter data, geometric parameter data, and pathology data. The limitations of the preceding dependent claims 21 and 22 only serve to further limit or specify the features of independent claims 1 or 11 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
Claims 23 and 26 recite wherein the first score and the second score are each selected from a vector dot product or an output of a deep learning neural network. The use of a vector dot product to determine a score would be considered mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations). The use of a deep learning neural network to determine Comparison of Alternative Knowledge Model for the Diagnosis of Asthma, 11(4) Expert Systems with Applications 423-429 (1996) teaching on a hidden-layer neural network for determining a matching score between diagnosis templates and patient symptom input; (2) Frize et al., Computer-Assisted Decision Support Systems for Patient Management in an Intensive Care Unit, 8(2) Medinfo. 1009-1012 (1995) teaching on a neural network for determining match scores for patient data to a clinical database; (3) Chae et al., Medical Decision Support System for the Management of Hypertension, 21(2) Informatica 219-225 (1997) teaching on generating match scores between a current case and a stored case using a neural network. 
Claims 24 and 27 recite wherein the vector dot product score is 1 or closest to 1. The limitations of the preceding dependent claims 24 and 27 only serve to further limit or specify the features of dependent claims 23 or 26 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent and dependent claims and utilize the additional elements already analyzed in the expected manner.
Claims 25 and 28 recite wherein the output is from the highest deep learning neural network. The limitations of the preceding dependent claims 25 and 28 only serve to further limit or specify the features of dependent claims 23 or 26 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent and dependent claims and utilize the additional elements already analyzed in the expected manner.
Claims 1-3, 5, 9, 11-13, 15, 18-28 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 12 May 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that the alleged judicial exception is integrated into a practical .
Next, Applicant asserts that the claims are directed towards “significantly more” than the abstract idea, under Step 2B, via the two scores for selecting a populated template that best matches the input. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Applicant’s arguments, filed 12 May 2021 with respect to 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. No new grounds of rejection is made in view of the 35 USC 112(a)&(b) rejections above.


Conclusion
It is noted that due to the extensive clarity issues with the claims as discussed in the claim interpretation and 35 U.S.C. 112(a)&(b) sections above, there is no prior art rejection cited currently. Therefore, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Endrikhovski et al. (US Patent App No 2008/0062383) teaching on a system for analyzing gaze data and additional user input to generate a medical report in the Summary on p. 1 ¶ 0014-15 and in the Detailed Description on p. 3 ¶ 0041, p. 3 ¶ 0043, p. 3-4 ¶ 0051, and p. 4 ¶ 0053-58;
Isaacson (US Patent App No 2015/0046791) teaching on comparing and filtering template types from a database of templates to the user's input data objects wherein the template contains subsections of structured data fields in the Detailed Description in ¶ 0041, ¶ 0043-44, and ¶ 0054;
Becker et al. (US Patent App No 2014/0257854) teaching on selecting an image from an image repository for further medical analysis in the Detailed Description on p. 12 ¶ 0123;
Zhang et al. (US Patent App No 2007/0274585) teaching on utilizing clinical information regarding the region of interest and the patient medical history under one patient data structure in the Detailed Description on p. 3 ¶ 0047, p. 4 ¶ 0058-60, and p. 7 ¶ 0091-93; -AND-
Gluncic (US Patent App No 2014/0328517) teaching on calculating a match score between a preprocessed region of interest image and an image template in the Detailed Description in ¶ 0098, ¶ 0139-141, and ¶ 0168.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        



/EVANGELINE BARR/
Primary Examiner, Art Unit 3626